DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  one of both.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (WO 2018/164436).  Oh et al. (US 2020/0009021) used as the English Equivalent for citation.
Regarding claims 1, 10-12 and 15:  Oh et al. (US ‘021) discloses dental cement compositions [abstract], wherein Example 3 [Ex. 3; 0102] contains 50 parts by weight {pbw} of the cement of Preparation Example 2, 2 pbw of bioactive glass ((SiO2)9(Na2O)5(CaO)5(P2O5)), 20 pbw polypropylene glycol, 25 pbw zirconium oxide, and 3 pbw calcium sulfate dihydrate [Ex. 3; 0099-0100, 0102].  Oh et al. (US ‘021) discloses the cement of Preparation Example 2 [0085-0086] was prepared from 137 pbw calcium oxide, 45 pbw silicon dioxide and 18 pbw aluminum oxide [Prep. Ex. 2; 0081-0086].  
Regarding claim 14:  Oh et al. (US ‘021) discloses a curing time of 18 minutes [0140-0144; Table 5, Ex. 3].

Claim(s) 1, 3-5, 7, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primus (US 2008/0085948).
Regarding claims 1, 3-5, 7, 9, and 15:  Primus (US ‘948) discloses dental root canal sealing compositions [abstract], wherein Example J [Ex. J; 0045] contains 10.00 wt% Dentalcrete (with 20% bismuth oxide) [0034], 10.00 wt% hydroxyapatite, 10.00 wt% extra finely milled (11.6 µm max particle size [0035; Table 1]) Dentalcrete (with 40% bismuth oxide), 36.00 wt% zinc oxide, and 1.00 wt% Red No. 30 Lake [Ex. J; 0045].

Claim(s) 1, 5, 7, 9, 15, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primus (US 2016/0038380).
Regarding claims 1, 5, 7, 9, and 15:  Primus (US ‘380) discloses dental root canal compositions [abstract; 0003], wherein the powder component [0040] of Example H [Ex. H; 0074-0075; Table 7, component 1] contains 56 wt% calcium silicate and calcium aluminates, 36 
Regarding claim 19-20:  Primus (US ‘380) discloses methods of treating dental root canals [abstract; 0003, 0031 0038, 0090], wherein Example K [Ex. K; 0080-0087] places the composition of powder H-1 and liquid F-4 (4:1 ratio H-1:F-4; 80 wt% powder, 20 wt% water) onto coronal pulp stumps (pulpotomy) [Ex. K; 0080-0087].  Primus (US ‘380) discloses the powder component [0040] of Example H [Ex. H; 0074-0075; Table 7, component 1] containing 56 wt% calcium silicate and calcium aluminates, 36 wt% bismuth oxide, and 10 wt% hydroxyapatite was mixed with liquid carrier of Example F (4:1 powder to liquid) [Ex. H; 0074-0075; Table 7, component 1].  Primus (US ‘380) discloses the liquid carrier of Example F [Ex. F; 0070-0071; Table 5, component 4] contains 84 wt% water, 7 wt% polyvinyl pyrrolidone, 6 wt% polyvinyl acetate and 3 wt% sodium n-dodecyl sulfate [Ex. F; 0070-0071; Table 5, component 4].  Primus (US ‘380) discloses adding the liquid to the powder [0031], handling and placing the composition to the targeted area, and working and shaping the material [0090].
Regarding claims 21-23:  Primus (US ‘380) discloses root canal apicoectomies, perforation repair and pulp-capping [0080-0087, 0090].
Regarding claim 24:  Primus (US ‘380) discloses in practice, the clinician dispense the powder onto a pad, adds the liquid carrier and mixes the components together to form the composition [0031].  Primus (US ‘380) discloses different ratios of powder to liquid, depending on the use [0031].

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primus (US 2003/0159618).
Regarding claims 1 and 4-7:  Primus (US ‘618) discloses dental cement compositions for root canal materials [abstract], wherein the cement contains Portland cement and Bioglass [0031-0032].  Primus (US ‘618) discloses the inventive cement has a particle size (90% finer than) of 25µm [Table III].  Primus (US ‘618) discloses the Bioglass has a 170-140 mesh size (90-106 µm) [0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus (US 2008/0085948) as applied to claim 1 above, and further in view of Ogliari et al. (US 2013/0023601).
Regarding claim 8:  Primus (US ‘948) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Primus (US ‘948) discloses radiopaque components [0015].
Primus (US ‘948) does not disclose titanium as the radiopaque component.  However, Ogliari et al. (US ‘601) discloses dental compositions [abstract] containing titanium as the radiopacifier agent [0036].  Primus (US ‘948) and Ogliari et al. (US ‘601) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined titanium, as taught by Ogliari et al. (US ‘601) in the invention of Primus (US ‘948), and would have been motivated to do so since Ogliari et al. (US ‘601) suggests titanium as the radiopacifier agent [0036].

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus (US 2008/0085948) as applied to claim 1 above.
Regarding claim 13:  Primus (US ‘948) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Primus (US ‘948) discloses 36.00 wt% zinc oxide [Ex. J; 0045].  Primus (US ‘948) discloses 10 to 80 wt% zinc oxide [0028].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claims 16-18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus (US 2016/0038380) as applied to claim 1 above, and further in view of Constantz et al. (US 6,002,065).
Regarding claims 16-18:  Primus (US ‘380) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Primus (US ‘380) discloses additives [0030].
Primus (US ‘380) does not disclose growth factors.  However, Constantz et al. (US ‘065) discloses root canal compositions [abstract; 7:57-65] containing platelet derived growth factor (PDGF) as an additive [6:25-44].  Primus (US ‘380) and Constantz et al. (US ‘065) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of root canal compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined platelet derived growth factor, as taught by Constantz et al. (US ‘065) in the invention of Primus (US ‘380), and would have been motivated to do so since Constantz et al. (US ‘065) suggests platelet derived growth factor as an additive for root canal compositions [6:25-44].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus (US 2003/0159618) as applied to claim 1 above, and further in view of Karlinsey (US 2014/0248322).
Regarding claim 2:  Primus (US ‘618) discloses the basic claimed composition [as set forth above with respect to claim 1].
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04]. 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767